

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.13


Summary Description of
Named Executive Officer Compensation




On February 14, 2009, TETRA Technologies, Inc. (the “Company”), with the
approval of its Board of Directors and as part of the Company’s current efforts
to reduce costs and expenses, approved a general wage and salary reduction of 5%
to 20% of base annual compensation rates.  As part of this general wage and
salary reduction, the Management and Compensation Committee of the Board also
approved salary reductions for the Company’s current officers who were
identified as named executive officers in the Company’s 2008 proxy statement as
follows:


Named Executive Officer
Title
Previous Base Salary
New Base Salary
Reduction (%)
Geoffrey M. Hertel
President and Chief Executive Officer
$500,000
$400,000
 20%
Joseph M. Abell
Senior Vice President and Chief Financial Officer
$285,000
$242,250
 15%
Stuart M. Brightman
Executive Vice President and Chief Operating Officer
$410,000
$348,500
 15%
Raymond D. Symens
Senior Vice President
$325,000
$276,250
 15%

 
The salary reductions became effective as of the pay period beginning on
February 14, 2009. The base annual salaries of the above named officers may be
reinstated at the discretion of the Board.


The Company has also adopted a claw-back program (the “Claw-back Program”) with
regard to the wage and salary reductions. Under the Claw-back Program, which is
subject to the discretion of the Board, employees of the Company as of December
31, 2009, including Messrs. Brightman, Abell and Symens, may receive from the
Company between 30% and 100% of the amount their wages and salaries were
reduced, depending on the level of the Company’s long-term debt as of December
31, 2009 and, in certain circumstances, the amount of the Company’s per share
earnings in 2009. The interpretation and implementation of the Claw-back Program
is solely within the Board’s discretion.


In addition to the wage and salary reductions, effective February 14, 2009, the
Company suspended its matching contributions to participants under the Company’s
401(k) Retirement Plan (the “401(k) Plan”). As of December 31, 2008,
approximately 95% of all eligible employees were participating in the 401(k)
Plan, including the executive officers named above.


    Each of the named executive officers has entered into an employment
agreement in a form substantially identical to the form of agreement executed by
all of TETRA’s employees. Each agreement evidences the at-will nature of
employment and does not set forth or guarantee the term of employment, salary,
or other incentives, all of which are entirely at the discretion of the Board of
Directors. Each named executive officer is eligible to participate in TETRA’s
incentive programs generally available to its salaried employees, including
health, life, disability and other insurance and benefits, 401(k) Plan,
Nonqualified Deferred Compensation Plan, and vacation, paid sick leave, and
other employee benefits.

